Citation Nr: 1036169	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-39 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had beleaguered status from December 1941 until April 
1942, was a prisoner of war from April 1942 until August 1942, 
had non-combat status from August 1942 until September 1942, was 
missing from September 1942 until October 1942, had non-combat 
status from November 1942 until June 1945, and had regular 
Philippine Army service from June 1945 until June 1946.  The 
Veteran died in 1964 and the appellant claims as his widow.

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating determination from the Manila, 
the Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office.  A notice of disagreement was received in 
June 2005.  A statement of the case was issued in August 2009.  A 
substantive appeal was received in September 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2000, the RO denied the appellant's application to 
reopen a claim of service connection for the cause of the 
Veteran's death.

2.  The evidence added to the record since January 2000, relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  At the time of the Veteran's death in 1964, he was service 
connected for shrapnel wound to the left thigh, rated as 10 
percent disabling.

4.  The death certificate reflects that the cause of the 
Veteran's death was cerebral hemorrhage resulting from a vehicle 
accident.  

5.  The preponderance of the evidence does not demonstrate a 
relationship between the cause of the Veteran's death, and any 
disease or disability that was manifested in, or related to, his 
period of active service or his service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 107, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

Service connection for the cause of the Veteran's death was first 
addressed and denied in a July 1964 rating decision.  The 
appellant was informed of the decision and of her right to 
appeal.  The appellant did not submit a timely notice of 
disagreement.  Accordingly, the denial of July 1964 is final.  
Pursuant to 30 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

According to his 1964 certificate of death, the primary cause of 
the Veteran's death was cerebral hemorrhage resulting from a 
vehicle accident.  Previously of record were statements from the 
appellant that she believed the Veteran's involvement in the 
vehicle accident was directly related to his service-connected 
disability.  Specifically that, in 1960, he sustained an 
infection of his service-connected disability which greatly 
limited his mobility, that he was struck by a vehicle while 
crossing the street; and this wounded left thigh prevented him 
from being able to avoid the oncoming vehicle.  The record also 
contained a May 1954 rating decision granting the Veteran service 
connection for a shrapnel wound to the left thigh.  A 10 percent 
rating was assigned.  

Here, the appellant has previously submitted applications to 
reopen her claim and the last denial occurred with the issuance 
of a January 2000 rating decision letter.  The appellant 
submitted a timely notice of disagreement in March 2000, and a 
statement of the case was issued later that month.  However, she 
did not submit a timely substantive appeal.  Accordingly, the 
denial is final.  

Pursuant to 30 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the appellant in 
developing the facts necessary for her claim has been satisfied.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In November 2004, the appellant attempted to reopen her claim.  
The pertinent evidence associated with the claims file since the 
January 2000 decision included statements indicating that records 
of the Veteran's care at Oriental Mindoro Provincial Hospital in 
the 1960's were destroyed by termite infestation and water 
damage, and statements by the appellant that the Veteran's left 
thigh disability limited his mobility.  

In addition, a statement received in March 2008 from L.V. G., 
Jr., M.D., apparently the physician who signed the Veteran's 
death certificate in 1964, indicated that the Veteran was 
"infected in his leg with a bullet wound that caused his limping 
and while crossing the road he was hit by a vehicle apparently a 
service connected injury."  The physician's statement is new, 
presumed credible for the purposes of reopening the claim, 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  Therefore, the criteria for new and material evidence as 
set forth under 38 C.F.R. § 3.156(a) have been met with respect 
to this claim.  

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for cause of the 
Veteran's death, it is not necessary for the Board to consider 
whether the RO satisfied the requirements of the VA's duties to 
notify and assist relating to the petition to reopen the claim.  
The claim will be considered on a de novo basis.

II.  Service Connection for Cause of the Veteran's Death

A.  Duties to Notify and Assist
 
The record shows that the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefits sought on appeal in a March 2008 letter.  The appellant 
was also advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).
In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
with regard to Dependency and Indemnity Compensation (DIC) 
claims, section 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

The Board acknowledges that the appellant was not provided with 
all of notice criteria required by Hupp; however, the appellant 
was notified that the Veteran was in receipt of service 
connection for a shrapnel wound of the left thigh.  The appellant 
contends that the Veteran's death was related to his service-
connected left thigh wound.  She does not claim that the 
Veteran's death was otherwise related to a service-connected 
disability or to any other aspect of his military service.  The 
nature of the appellant's claim reflects her actual knowledge of 
the disability for which the Veteran was granted service 
connection and the conditions for which he was not service-
connected.  Accordingly, the failure to provide Hupp-compliant 
notice is not prejudicial in this case.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the August 2009 statement of the case.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
VA has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record, as 
it stands, includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  In fact, in her 
substantive appeal received in October 2009, the appellant stated 
that she did not have additional evidence to submit.  

VA has not obtained a medical opinion with respect to the 
appellant's cause-of-death claim.  In the context of such a 
claim, 38 U.S.C. § 5103A(a) only excuses VA from making 
reasonable efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008).  In the present case, no reasonable possibility 
exists that a VA opinion would aid in substantiating the claim, 
as no competent evidence shows that the Veteran's service-
connected disability contributed to his death.  
VA's duties to the claimant to notify and assist her have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

B.  Analysis

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death. 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A current disability 
must be related to service or to an incident of service origin.  
A Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the Veteran's 
service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. 
Cir. 2000).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the appellant.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of evidence."  
See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board affords little probative to the private physician's 
opinion regarding the cause of the Veteran's death, which 
occurred almost 44 years before the statement was made.  He had 
no medical records upon which to base his opinion, noting that 
they were destroyed many years ago.  He completely relied on the 
appellant's statements.  The appellant is not competent to opine 
that the Veteran had a leg infection which was caused by his 
service-connected disability, or that he was unable to avoid the 
accident which caused his death because of his service-connected 
leg injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is no evidence 
or statements that the appellant even witnessed the accident.  

Therefore, the Board finds a lack of competent medical evidence 
to warrant a favorable decision.  The appellant has failed to 
submit competent medical evidence to provide a nexus between the 
Veteran's service-connected left thigh disability and the 
Veteran's death.  The evidence preponderates against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.


ORDER

The claim for service connection for the cause of the Veteran's 
death is reopened, but service connection is denied.



____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


